Exhibit 10.1

 

PARTICIPANT AWARD AGREEMENT

 

March 1, 2011

 

[Name]

 

Dear [Name]:

 

Pursuant to the terms and conditions of the Company’s 2009 Long-Term Incentive
Plan (the “Plan”) and the 2011 Volume and Efficiency Program (the “Program”),
effective March 1, 2011, the Compensation Committee of the Board of Directors of
EQT Corporation (the “Company”) grants you «Number Shares» Target Share Units
(the “Award”), the value of which is determined by reference to the Company’s
common stock. The terms and conditions of the Award, including, without
limitation, vesting, allocation of Target Share Units among Performance Periods
(as defined in the Program) and distribution, shall be governed by the
provisions of the Program document attached hereto as Exhibit A, provided that
the Award is also subject to the terms and limits included within the Plan.  The
Compensation Committee retains the discretion to distribute the Award in cash,
Company stock or any combination thereof.

 

The terms contained in the Plan and Program are hereby incorporated into and
made a part of this Participant Award Agreement, and this Participant Award
Agreement shall be governed by and construed in accordance with the Plan.  In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Participant Award Agreement, the provisions of the
Plan shall be controlling and determinative.

 

You may access important information about the Company and the Plan on the
Company’s website.  Copies of the Plan and Plan Prospectus can be found at
www.eqt.com, by clicking on the “Employees” link on the main page and logging
onto the “Employee info” page.  Copies of the Company’s most recent Annual
Report on Form 10-K and Proxy Statement can be found by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.

 

 

 

 

 

 

Kimberly L. Sachse

 

 

For the Compensation
Committee

 

 

 

The undersigned hereby acknowledges receipt of this Award granted on the date
shown above, the terms of which are subject to the terms and conditions
referenced above, and receipt of a copy of the Program document, and agrees to
be bound by all the provisions hereof and thereof.

 

 

Signature:

 

 

Date:

 

 

 

[Name]

 

 

 

--------------------------------------------------------------------------------

 